Appendix A to the Amended and Restated Operating Expenses Limitation Agreement (as amended on June 18, 2015 with respect to the Orinda Income Opportunities Fund and the Vivaldi Orinda Hedged Equity Fund; effective as of June 28, 2015) Effective June 28, 2015 Fund and Share Class Operating Expense Limit Vivaldi Orinda Hedged Equity Fund Class A 2.45% of average daily net assets Class I 2.14% of average daily net assets Vivaldi Orinda Macro Opportunities Fund Class A 2.55% of average daily net assets Class I 2.25% of average daily net assets Orinda Income Opportunities Fund Class A 1.85% of average daily net assets Class I 1.55% of average daily net assets Class D 2.55% of average daily net assets ADVISORS SERIES TRUST ORINDA ASSET MANAGEMENT, LLC on behalf of the Funds listed on Appendix A By: /s/ Douglas G. Hess By: /s/ Craig M. Kirkpatrick Name:Douglas G. Hess Name:Craig M. Kirkpatrick Title:President Title:President
